Exhibit 10.2

Release Agreement

AGREEMENT entered into as of this 31st day of August, 2011 (the “Agreement”) by
and between Motricity, Inc., a Delaware corporation with its principal place of
business at 601 108th Avenue NE, Suite 800, Bellevue, WA 98004 (the “Company”),
and Richard E. Leigh, Jr. (the “Employee”).

RECITAL

WHEREAS, the Employee and Company executed an employment offer letter dated
August 8, 2008, as amended May 19, 2010, which sets forth the terms and
conditions of the Employee’s employment with the Company (the “Offer Letter”);

WHEREAS, in accordance with the terms of the Offer Letter, the Employee’s
employment with the Company is being terminated without Cause (as defined in the
Offer Letter) effective as of August 31, 2011 (the “Termination Date”); and

WHEREAS, the Company desires that the Employee agrees to release and waiver of
any and all claims against the Company as set forth below pursuant to terms and
conditions hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

1. Termination. Your termination shall be effective as of the Termination Date,
and you shall be deemed to resign as of that date any and all positions
including without limitation as an officer or director that you have held with
the Company or any of its affiliates. Effective as of the Termination Date, you
shall cease to be an employee of the Company.

In consideration for the releases set forth herein, the severance terms of the
Offer Letter and subject to continuing to meet your obligations under this
Agreement, the Company has agreed to pay you twelve months severance for a total
of $300,000 less all applicable state and federal deductions (“Severance
Amount”). Payment of the Severance Amount will be made in equal installments
over twelve months in accordance with the Company’s customary payroll practices.
Payments of the Severance Amount shall begin eight (8) days after the Company’s
receipt of an executed original of this Agreement.

The Company acknowledges and agrees that (i) it shall pay you any expenses that
it has not reimbursed to date and which you have incurred as of the date hereof,
subject to you submitting appropriate documentation and such documented expenses
are eligible for reimbursement under the Company’s policies and procedures;
(ii) it shall pay you any accrued and unpaid vacation or paid time off as of the
date hereof in accordance with Company policy and applicable law; and
(iii) pursuant to that certain Restricted Stock Grant Agreement between you and
the Company dated January 30, 2009, 20,835 of the unvested shares of restricted
stock previously granted to you shall vest and become non-forfeitable as of the
Termination Date in accordance with Section 3(a)(vii) thereof. Except as
provided herein, all other unvested equity awards shall be forfeited and
cancelled as of the Termination Date. Your rights and obligations under any
vested and



--------------------------------------------------------------------------------

outstanding equity award agreements shall be determined in accordance with the
governing award agreement and applicable equity incentive plan.

2. Health Insurance Continuation. You will continue to receive health insurance
benefits through the Company’s current plan through August 31, 2011. Your health
insurance benefits shall cease on the last day of August, 2011, subject to your
right to continue health insurance pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). If you choose to exercise your
COBRA rights, the Company shall directly pay the continuation premium for you
and your family for a period of twelve (12) months, beginning on September 1,
2011. The Company’s obligation to pay your COBRA premium will cease upon your
becoming covered by another employer’s group health insurance plan. Your
participation in any other benefits and incidents pertaining to your
relationship with the Company, including, but not limited to, vesting in stock
options and the accrual of bonuses, ceased as of the Termination Date.

3. Transfer of Responsibilities and Communications. You shall cooperate
reasonably with the Company and its personnel to provide an orderly transfer of
your duties and responsibilities prior to the Termination Date. You shall have
no such obligation following the Termination Date. This cooperation includes but
is not limited to timely compliance with all reasonable requests for
information, including, but not limited to, the transition of any work or
contacts to your manager. The Company agrees to consult in good faith with you
prior to releasing any internal or external communications in which your
separation from employment is referenced, including but not limited to press
releases, emails or other communications to employees or external recipients.

4. Confidentiality of this Agreement. You agree to keep confidential and not to
disclose the existence or terms of this Agreement or sums paid under this
Agreement to anyone or to any organization, except that you may disclose such
information to your spouse, attorney, your legal and financial advisers,
provided you have received in advance their promises to maintain this
information in strict confidence or as otherwise required by law. Nothing in
this Agreement will prevent you from cooperating with or participating in any
investigation by the government of the U.S., including any investigations by the
federal Equal Employment Opportunity Commission (the “EEOC”) or the Washington
State Human Rights Division.

5. Nondisclosure Agreement. You acknowledge the validity and continuing
applicability of the agreements and covenants contained in the Nondisclosure
Agreement dated July 31, 2008, a copy of which is attached hereto as Attachment
A concerning the ownership, non-use and return of confidential information to
the Company. Those agreements and covenants are incorporated herein by reference
and continue to have full force and effect following the Termination Date.

6. Return of Company Property. You acknowledge that you have returned, or will
return within ten (10) business days after the Termination Date, to the Company
all property of the Company that is known by you to be in your possession or
under your control, including, without limitation, Company keys, cell phones,
lap-tops and any and all files, documents and other information with respect to
the Company’s management, business operations or customers, including all files,
documents, or other information containing confidential information.

 

2



--------------------------------------------------------------------------------

7. Mutual Non-Disparagement. You hereby agree that you will refrain from making
any derogatory, disparaging or knowingly false statements with respect to the
Company or any of its shareholders, controlling persons, officers, directors,
executives, advisors, customers, or other related or affiliated parties or any
other Company Released Parties. The Company hereby agrees that its officers,
directors, affiliates and other related or affiliated parties shall refrain from
making any derogatory, disparaging or knowingly false statements with respect to
you. The Company will also direct its employees, directors and agents to refrain
from making derogatory, disparaging or false statements with respect to you. You
agree that you will not communicate or disclose to any third party or use for
your own account, without the written consent of the Company, any of the
Company’s confidential and proprietary information, trade secrets or materials,
except as required by law, unless and until such information or material becomes
generally available to the public through sources other than you.

8. Breach of Agreement. To the extent permitted by law, you understand and agree
that any breach of your obligations under this Agreement will immediately render
the Company’s obligations and agreements null and void, and, to the extent
permitted by law, you shall repay to the Company the Severance Amount. In
addition, you shall be liable to the Company for all damages arising from such
breach, including but limited to the attorney’s fees and costs incurred by the
Company in connection with such breach.

9. General Release of Company. You, for yourself and your heirs, legal
representatives, beneficiaries, assigns and successors in interest, knowingly
and voluntarily release, remise and forever discharge the Company and its
successors, assigns, former or current affiliates, shareholders, officers,
directors, members of the board of directors, employees, agents, attorneys and
representatives (“Company Released Parties”) whether in their individual or
official capacities, from any and all actions or causes of action, suits, debts,
claims, complaints, contracts, controversies, agreements, promises, damages,
claims for attorneys’ fees, costs, interest, punitive damages or reinstatement,
judgments and demands whatsoever, in law or equity, you now have, may have or
ever had, whether known or unknown, suspected or unsuspected, from the beginning
of the world to the date that you sign this Agreement (“Released Claims”),
including, without limitation:

 

  (a) claims under any state or federal discrimination, fair employment
practices or other employment-related statute, or regulation (as they may have
been amended through the date of this Agreement) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
color, religion, national origin, age, gender, marital status, disability,
handicap, veteran status or sexual orientation. Without limitation, specifically
included in this paragraph are any claims arising under the Federal
Rehabilitation Act of 1973, Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, the Equal
Pay Act, the Lilly Ledbetter Fair Pay Act, the Americans With Disabilities Act,
the Rehabilitation Act of 1973, and any similar Washington local or other state
statute;

 

3



--------------------------------------------------------------------------------

  (b) claims under any other state or federal employment-related statute, or
regulation (as they may have been amended through the date of this Agreement)
relating to wages, hours or any other terms and conditions of employment.
Without limitation, specifically included in this paragraph are any claims
arising under the Fair Labor Standards Act, the Family and Medical Leave Act of
1993, the National Labor Relations Act, the Employee Retirement Income Security
Act of 1974, except as otherwise provided herein, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Occupational Safety and Health Act, the
Health Insurance Portability and Accountability Act of 1996, the Employee
Retirement Income Security Act of 1974, the Sarbanes Oxley Act of 2002 and any
similar Washington local or other state statute;

 

  (c) claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;
and

 

  (d) any other claim arising under state or federal law.

Notwithstanding the above, nothing in this release is intended to release or
waive (i) your right to seek enforcement of this Agreement or any other rights
of indemnification, contribution, subrogation, advancement and/or reimbursement
of expenses or similar rights to the extent they are provided for in the
Company’s Restated Certificate of Incorporation, bylaws or the Indemnification
Agreement dated February 24, 2009, between you and the Company (the
“Indemnification Agreement”) or to the extent permitted or required by law; or
(ii) your rights as they exist pursuant to any director and officer insurance
policies or any other insurance policies whether in effect before the date of
this Agreement, on the date of this Agreement or after the date of the
Agreement. The Company specifically acknowledges that its indemnification
obligations to you include but are not limited to full defense and
indemnification with respect to the lawsuit styled Joe Callan vs Motricity.
Inc., et. al, Case: 2:11-cv-01340, filed on August 12, 2011 in U.S. Dist Ct.
Western Dist of Washington, and any related class, derivative or other legal
proceedings.

You recognize that you may have some claim, demand or cause of action against
the Company Released Parties of which you are totally unaware and unsuspecting
that you are giving up by execution of this release. It is your intention in
executing this release that this release will deprive you of each such claim,
demand and cause of action and prevent you from asserting it against the Company
Released Parties.

You represent and warrant that no portion of any claim, demand, cause of action,
or other matter released herein, nor any portion of any recovery or settlement
to which you might be entitled from the Company Released Parties, has been
assigned or transferred to any other person or entity, either directly or by way
of subrogation or operation of law. You hereby agree to indemnify, defend and
hold the Company Released Parties harmless from any and all loss, cost,

 

4



--------------------------------------------------------------------------------

claim, and expense (including, but not limited to, all expenses of investigation
and defense of any such claim or action, including reasonable attorneys’ and
accountants’ fees, costs, and expenses) arising out of any claim made or action
instituted against the Company Released Parties by any person or entity that is
the beneficiary of such assignment or transfer and to pay and satisfy any
judgment resulting from any settlement in favor of the beneficiary of any such
claim or action.

You further represent and warrant that you have not filed or participated in the
filing of any complaint, grievance, charge or claim with or before any local,
state or federal agency or board, union or any court or other tribunal relating
to the Company or to your employment with, or the termination of, your
employment at the Company and its affiliates.

To the extent permitted by law, you specifically agree not to commence any legal
action against any of the Company Released Parties arising out of or in
connection with the Released Claims. Nothing contained herein is intended to nor
shall prohibit you from (i) filing a charge or complaint with the EEOC; or
(ii) participating in any investigation or proceeding conducted by the EEOC. In
the event that you file a charge with the EEOC, you waive and release any
personal entitlement to reinstatement, back pay or any other types of damages or
injunctive relief in connection with any actions taken by you on your behalf on
your administrative charge. NOTWITHSTANDING THIS PROVISION, YOU UNDERSTAND AND
AGREE THAT BY ENTERING INTO THIS AGREEMENT, YOU ARE FOREVER RELEASING AND
WAIVING ANY AND ALL CLAIMS AGAINST THE COMPANY, INCLUDING BUT NOT LIMITED TO
CLAIMS FOR AGE DISCRIMINATION, AS SET FORTH IN THIS SECTION, PROVIDED, HOWEVER,
THAT THE RELEASE PROVIDED FOR HEREIN SHALL NOT EXTEND TO ANY CLAIMS UNDER THIS
AGREEMENT OR THOSE SPECIFICALLY EXCLUDED FROM THE RELEASE.

You hereby acknowledge and understand that this is a General Release.

10. OWBPA/ADEA. This paragraph is intended to comply with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”) with regard to your waiver of rights
under the Age Discrimination in Employment Act of 1967 (“ADEA”):

 

  (a) You are specifically waiving rights and claims under the ADEA;

 

  (b) The waiver of rights under the ADEA does not extend to any rights or
claims arising after the date this Agreement is signed by you;

 

  (c) You acknowledge receiving consideration for this waiver;

 

  (d) You acknowledge that you have been advised to consult with an attorney
before signing this Agreement; and

 

  (e) You acknowledge that after receiving a copy of this Agreement, you had the
right to take up to 21 days to consider your decision to sign the Agreement; the
parties agree that changes to the Agreement, whether material or immaterial did
not restart the running of the 21-day period.

 

5



--------------------------------------------------------------------------------

This Agreement does not become effective for a period of seven (7) days after
you sign it. You have the right to revoke this Agreement during the seven
(7) day period. Revocation must be made in writing, signed by you and delivered
to James L. Hauser, Esq. at Brown Rudnick LLP, One Financial Center, Boston, MA
02111 during the seven (7) day period.

11. Covenant Not to Sue. To the extent permitted by law, you specifically agree
not to commence any legal action against any of the Company Released Parties
arising out of or in connection with the Released Claims. To the extent
permitted by law, you expressly agree that if you commence such an action in
violation of this Agreement, you shall indemnify the Company Released Parties
for the full and complete costs of defending such an action and enforcing this
Agreement, including reasonable attorneys’ fees (whether incurred in a third
party action or in an action to enforce this Agreement), court costs, and other
related expenses. You further agree that, to the extent permitted by law, if you
commence such an action despite the provisions of this Agreement, you shall be
obligated to return to the Company the Severance Amount. This Agreement does not
act as a waiver or release of any complaints or charges that you cannot by law
waive or release, and does not prohibit you from: (i) filing a charge or
complaint with the EEOC, or any other state or federal agency, or
(ii) participating in any investigation or proceeding conducted by the EEOC or
Washington State Human Rights Division. Notwithstanding, by executing this
Agreement, you are expressly waiving your ability to obtain relief of any kind
from the Company to the extent permitted by law.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws principles. Both parties agree that any action, demand, claim
or counterclaim shall be resolved by a judge alone, and both parties hereby
waive and forever renounce the right to a trial before a civil jury.

13. Voluntary Assent. You confirm that no other promises or agreements of any
kind have been made by any person to cause you to sign this Agreement except as
otherwise as noted herein, and that you fully understands the meaning and intent
of this Agreement. You agree that this is the entire agreement and understanding
between you and the Company with respect to the matters addressed herein.

14. Notices and Communications. Any and all notices or other communications
required or permitted to be given in connection with this Agreement shall be in
writing (or in the form of a facsimile or electronic transmission) addressed as
provided below and shall be (i) delivered by hand, (ii) transmitted by facsimile
or electronic mail with receipt confirmed, (iii) delivered by overnight courier
service with confirmed receipt, or (iv) mailed by first class U.S. mail, postage
prepaid and registered or certified, return receipt requested:

If to the Company to:

If to the Employee:

 

6



--------------------------------------------------------------------------------

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Agreement shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with regard to the subject matter hereof, superseding all
prior understandings and agreements, whether written or oral; provided, however,
that any equity award agreements between you and the Company and the
Indemnification Agreement shall remain in full force and effect in accordance
with the terms and conditions therein.

16. Remedies. Any breach or threatened breach by you of the provisions of this
Agreement will result in irreparable and continuing damage to the Company for
which there is no adequate remedy at law. In such event, you agree and
acknowledge that the Company will be entitled to injunctive relief and/or
specific performance, and such other relief that may be proper (including
monetary damages, if proper) without the posting of any bond and that you shall
not oppose the granting of such relief.

17. Authority. The Company represents that this Agreement has been presented to,
considered and authorized by the Company’s Board (and/or any appropriate
committee(s) thereof), and that the Company officer executing this Agreement on
behalf of the Company has the authority to enter into this Agreement and bind
the Company to the terms and conditions hereof. Any action or consent of the
Company required hereunder may be authorized only by a written resolution, or
action at a meeting, of the Board properly taken in accordance with the
Company’s Restated Certificate of Incorporation and bylaws.

Please indicate your agreement to the terms of this Agreement by signing and
dating the last page of the enclosed copy of this Agreement, and return it to me
not later than the close of business on September 5, 2011.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed and delivered
this Agreement as of the date first written above.

 

MOTRICITY, INC. By:   /s/ James R. Smith, Jr. Name:   James R. Smith, Jr. Title:
  Interim Chief Executive Officer

 

EMPLOYEE /s/ Richard E. Leigh, Jr. Richard E. Leigh, Jr.

SIGNATURE PAGE TO LEIGH RELEASE AGREEMENT